COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                        NO.
2-09-242-CV
 
 
H.B. GRIZZLE                                                                      APPELLANT
 
                                                   V.
 
NORTH
TEXAS AUTO BODY, INC.                                          APPELLEES
D/B/A NORTH TEXAS RV
REPAIR
AND D/B/A NORTH TEXAS
RECREATIONAL VEHICLE
REPAIR,
AND KENNETH MINHINNETT,
INDIVIDUALLY AND AS
PRINCIPAL,
OWNER, AND MANAGER OF
EACH
ENTITY AND ASSUMED NAME
STATED ABOVE
 
                                              ------------
 
             FROM THE 16TH
DISTRICT COURT OF DENTON COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------




Appellant H.B. Grizzle timely filed a motion for
new trial and a notice of appeal from the trial court=s April
22, 2009 final judgment.  The trial court
granted appellant=s motion for new trial on July
20, 2009, while it still had plenary jurisdiction over the case.  See Tex. R. Civ. P. 329b(e); In re
Baylor Med. Ctr. at Garland, 280 S.W.3d 227, 230 (Tex. 2008) (order).
On August 10, 2009, we informed the parties that
it appeared the trial court=s
granting of the motion for new trial rendered this appeal moot and that the
appeal would be dismissed as moot unless, on or before August 20, 2009, any
party desiring to continue the appeal filed a response showing grounds for
continuing the appeal.  Appellant
responded that the notice of appeal was filed in an abundance of caution in the
event this court determined that the new trial was granted after the trial
court=s
plenary jurisdiction had expired.
Having determined, however, that the trial court
ordered a new trial before its plenary jurisdiction expired on August 5, 2009,
we dismiss the appeal as moot.  See
Tex. R. App. P. 42.3(a), 43.2(f); Tex. R. Civ. P. 329b(e); State Farm Mut.
Auto. Ins. Co. v. Smith, No. 02-03-00046-CV, 2003 WL 22071455, at *1 (Tex.
App.CFort
Worth Aug. 29, 2003, no pet.) (mem. op.).
 
PER CURIAM
PANEL:  LIVINGSTON, DAUPHINOT,
and GARDNER, JJ.
DELIVERED:  September 10, 2009




[1]See Tex. R. App. P. 47.4.